DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	Acknowledgement is made of the receipt of the IDS filed 4/24/21, 8/17/21 and 7/1/22.
3.	The disclosure is objected to because of the following informalities: 
Paragraph [0023] contains markings (“.  
Appropriate correction is required.
4.	Claims 1-18 are objected to because of the following informalities:
A.	Claim 1, line 1- insert colon after “comprising”.
B.	Claim 11, line 1- insert colon after “comprising”.
C.	All claims depending from an objected claim are also objected to for the same reasons. 
Appropriate correction is required.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 4, at line 2 “the functional predictive map” lacks antecedence (note claim 1 specifically recites “a functional predictive agricultural map”).
B.	As per claim 5, at line 3 note comments above for claim 4. 
C.	As per claims 12 and 14, at line 1 “the functional predictive map” lacks antecedence (note claim 11 specifically recites “a functional predictive agricultural map”).
D.	As per claim 16, at lines 1-2 “the functional predictive map” lacks antecedence (note claim 11 specifically recites “a functional predictive agricultural map”).
E.	All claims depending from a rejected claim are also rejected for the same reasons.
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “IMPROVED SYSTEM AND METHOD FOR CONTROLLING AGRICULTURAL VEHICLE OPERATION USING HISTORICAL DATA” (IDS; Tech. Discl.- Anon.; ip.com; hereinafter D1).
A.	As per claim 1, D1 discloses:
An agricultural work machine (Abs- harvester; Fig. 1) comprising: 
a communication system (spec. [0048]- includes SD/USB cards) that receives an information map that includes values of a crop state corresponding to different geographic locations in a field (Fig. 1:13; pg. 2, ¶1- historical data, ¶5- compact flash card; pg. 3, ¶2,3- crop info, location info; Fig. 2:22) ; 
a geographic position sensor that detects a geographic location of the agricultural work machine (Fig. 1:14); 
an in-situ sensor (Fig. 1:16) that detects a value of an agricultural characteristic corresponding to the geographic location (Fig. 2:22; pg. 2, ¶6); 
a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values (Fig. 2:24- instruction map of vehicle settings) to the different geographic locations in the field based on the values of the crop state in the information map and based on the value of the agricultural characteristic (Fig. 2:24,26); 
a controllable subsystem (Fig. 1:15- various vehicle/implement controllers); and 
a control system (Fig. 1:12) that generates a control signal to control the controllable subsystem based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map (pg. 2, bottom to pg. 3, top).
B.	As per claim 3, as above whereby threshing mechanism speed (feed rate) may be controlled (pg. 3, top).
C.	As per claims 4 and 5, as above whereby the speed setting of the machine (harvester) may be controlled (Fig. 1:115) based in part on geographic location (pg. 4, middle- determines appropriate vehicle speed based on location).
D.	As per claim 11, as noted above for claim 1 whereby the system controller (Fig. 1:12) is processor-based (pg. 2, ¶1- “processing” information; ¶3- multipurpose display, run software, perform tasks, etc.) for executing the functions as recited (see also Fig. 2). 
E.	As per claims 14 and 15, as noted above for claims 4 and 5.
8.	Claims 19 and 20 are distinguishable insofar as the prior art does not appear to discloses or suggest, in combination with the other claimed subject matter, at least a predictive model generator that generates a predictive agricultural model that models a relationship between the crop state characteristic and the agricultural characteristic based on a value of the agricultural characteristic in the information map at the geographic location and a value of the crop state characteristic sensed by the in-situ sensor at the geographic location and a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the agricultural characteristic in the information map and based on the predictive agricultural model. 
Claims 2, 6-10, 12, 13 and 16-18 would be allowable if rewritten to overcome the objections/rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited document is of general background interest:
● Baerdemaeker et al. (Advanced Control of Combine Harvesters)- control of various combine harvester functions through modelling (feed rate, threshing, cleaning, etc.).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661